EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 11, line 1: delete “on a vehicle” and insert -- on the vehicle--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an antenna device for a vehicle to be mounted on the vehicle, the device comprising inter alia: a circuit board; at least a first antenna provided along an outer periphery of the circuit board; and at least a second antenna provided in a position toward inner side from the outer periphery of the circuit board, wherein: the first antenna resonates in one frequency band or a plurality of frequency bands, the second antenna receives a signal in a frequency band which is different from the frequency band of the first antenna, and the circuit board is equipped with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jo et al (US 2021/0013631) teach an antenna device to be mounted on a vehicle, the device comprising a printed circuit board disposed in a space between a first plate and a second plate; a first antenna having a first frequency range and a second antenna having a second frequency range.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845